
	

113 HR 5502 IH: Fifth Amendment Integrity Restoration Act of 2014
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5502
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Garrett (for himself, Mr. Walberg, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To restore the integrity of the Fifth Amendment to the Constitution of the United States, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Fifth Amendment Integrity Restoration Act of 2014 or the FAIR Act.
		2.Civil forfeiture proceedingsSection 983 of title 18, United States Code, is amended—
			(1)in subsection (c)—
				(A)in paragraph (1), by striking a preponderance of the evidence and inserting clear and convincing evidence;
				(B)in paragraph (2), by striking a preponderance of the evidence and inserting clear and convincing evidence; and
				(C)by striking paragraph (3) and inserting the following:
					
						(3)if the Government's theory of forfeiture is that the property used to commit or facilitate the
			 commission of a criminal offense, or was involved in the commission of a
			 criminal offense, the Government shall establish, by clear and convincing
			 evidence, that—
							(A)there was a substantial connection between the property and the offense; and
							(B)the owner of any interest in the seized property—
								(i)intentionally used the property in connection with the offense; or
								(ii)knowingly consented or was willfully blind to the use of the property by another in connection with
			 the offense.; and
				(2)in subsection (d)(2)(A), by striking an owner who and all that follows through upon learning and inserting an owner who upon learning.
			3.Disposition of forfeited property
			(a)Revisions to Controlled Substances ActSection 511(e) of the Controlled Substances Act (21 U.S.C. 881(e)) is amended—
				(1)in paragraph (1), by striking civilly or;
				(2)in paragraph (2)(B), by striking accordance with section 524(c) of title 28, and inserting the General Fund of the Treasury of the United States; and
				(3)in paragraph (4)(B), by striking civilly or.
				(b)Revisions to title 18Section 981(e) of title 18, United States Code, is amended—
				(1)by striking is authorized and all that follows through or forfeiture of the property; and inserting may forward to the Treasurer of the United States any proceeds of property forfeited pursuant to
			 this section for deposit in the General Fund of the Treasury or transfer
			 such property on such terms and conditions as such officer may determine—;
				(2)by redesignating paragraphs (3), (4), (5), (6), and (7) as paragraphs (1), (2), (3), (4), and (5),
			 respectively; and
				(3)in the matter following paragraph (5), as so redesignated—
					(A)by striking the first, second, and third sentences; and
					(B)by striking paragraphs (3), (4), and (5) and inserting paragraphs (1), (2), and (3).
					4.Department of Justice Assets Forfeiture Fund depositsSection 524(c)(4) of title 28, United States Code, is amended—
			(1)by striking subparagraphs (A) and (B); and
			(2)by redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B), respectively.
			5.ApplicabilityThe amendments made by this Act shall apply to—
			(1)any civil forfeiture proceeding pending on or filed on or after the date of enactment of this Act;
			 and
			(2)any amounts received from the forfeiture of property on or after the date of enactment of this Act.
			
